Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 28, 2022

                                      No. 04-21-00556-CV

                          BEXAR APPRAISAL REVIEW BOARD,
                                     Appellant

                                                v.

                             LUCIFER LIGHTING COMPANY,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-09696
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        Appellant appeals from the trial court’s order denying its plea to the jurisdiction. An
appeal from such an order is accelerated. See TEX. CIV. PRAC. & REM. CODE ANN. 51.014(a)(8).
The trial court signed the order on October 27, 2021. Because this is an accelerated appeal, the
notice of appeal was due November 16, 2021. See TEX. R. APP. P. 26.1(b). A motion for
extension of time to file the notice of appeal was due on December 1, 2021. See TEX. R. APP. P.
26.3. Although appellant filed a notice of appeal within the fifteen-day grace period allowed by
Rule 26.3, it did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We therefore ORDER appellant to file, within fifteen days from the date of this order, a
written response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).

       Further, appellant’s brief was due January 11, 2022, but has not been filed. We ORDER
appellant to file, on or before February 17, 2022 its appellant’s brief and a written response
reasonably explaining (1) its failure to timely file the brief and (2) why appellee is not
significantly injured by appellant’s failure to timely file a brief. If appellant fails to file a brief
and the written response by the date ordered, its appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.




                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court